Detailed Action
This Action is in response to the application filed on 08/27/2020 which is a continuation of application 14/051,706 (Filed on 10/11/2013) and application 12/370,257 (Filed on 02/12/2009) which claims benefit of priority to KR10-2008-0055771 filed 06/13/2008. Claims 1-20 are pending in the case. Claims 1, 7 and 12 are the independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/370,257 (Filed on 02/12/2009).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020 and 09/13/2021, were filed before the current Non-Final office action. The submissions are following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted on 08/27/2020 are acceptable for examination purposes.
Claim Objections
Claim 1 recites “control the signal processor…” into line 5 where “controls the signal processor” was apparently intended.
Claim 1 recites “control the display to automatically display an image corresponding one of the plurality of thumbnail images” where “controls the display to automatically display an image corresponding to one of the plurality of thumbnail images” was apparently intended.
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: 
“a controller configured to: control” in independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 32-37, 39-43 and 45-52 of U.S. Patent No. 10788973 B2. See below details regarding which claims are used within each rejection. 
Independent claims 1, 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 37 and 43 of U.S. Patent No. 10788973 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. Refer to the individual comparisons below for details.

See the table below comparing the limitations recited in independent claim 1 of the instant application to limitations of independent claim 1 of U.S. Patent No. 10788973 B2.
Current CON Application 16/742,151

U.S. Patent No: US 10788973 B2 (Application no: 14/051,706)
Claim 1
A display apparatus comprising: 
a display; a signal processor; and a controller configured to: 
control the signal processor to process a plurality of thumbnail images so that the plurality of thumbnail images are scrolled through and displayed on a scrollable area of the display, and control the display to automatically display an image corresponding one of the plurality of thumbnail images, which are scrolled through, on a main area, 



wherein, if the plurality of thumbnail images are scrolled in a first direction and a thumbnail image, among the plurality of thumbnail images, reaches a first preset location on the scrollable area, a larger image corresponding to the thumbnail image at the first preset location appears in the main area, 

wherein, if the plurality of thumbnail images are scrolled in a second direction 

the first preset location is different from the second preset location, 18


wherein, if a first specific thumbnail image from among the plurality of thumbnail images is located on the first preset location via scroll in the first direction, an enlarged image corresponding to the first specific thumbnail image is displayed on an entirety of the main area, 

wherein, if a second specific thumbnail image from among the plurality of thumbnail images is located on the second preset location via scroll in the second direction, an enlarged image corresponding to the second specific thumbnail image is displayed on the entirety of the main area, 


wherein the first preset location is at a first end of the scrollable area and the second preset location is at a second end of the scrollable area, the second end of the scrollable area being located opposite to the first end of the scrollable area, and 

wherein the first preset location and the second preset location are located within the scrollable area in which the plurality of thumbnail images are displayed, and not located outside the scrollable area.
Claim 30
A display apparatus comprising:
a display; a signal processor; and a controller which
controls the signal processor to process a plurality of thumbnail images so that the plurality of thumbnail images are scrolled through and displayed on a first area of the display, and controls the display to automatically display an image corresponding to one of the plurality of thumbnail images, which are scrolled through, on a second area, (“a scrollable area” as “a first area” and “a main area” as “a second area”)

wherein, if the plurality of thumbnail images are scrolled in a first direction and a thumbnail image, among the plurality of thumbnail images, reaches a first preset location on the first area, a larger image corresponding to the thumbnail image at the first preset location appears in the second area, and

wherein, if the plurality of thumbnail images are scrolled in a second direction 

the first preset location is different from the second preset location,

wherein, if a first specific thumbnail image from among the plurality of thumbnail images is located on the first preset location, an enlarged image corresponding to the first specific thumbnail image is displayed on an entirety of the second area, 


wherein, if a second specific thumbnail image from among the plurality of thumbnail images is located on the second preset location, an enlarged image corresponding to the second specific thumbnail image is displayed on the entirety of the second area,

wherein the first preset location is at a first end of the first area and the second preset location is at a second end of the first area, the second end of the first area being located opposite to the first end of the first area, and

wherein the first preset location and the second preset location are located within the first area in which the plurality of thumbnail images are displayed, not in the second area.
Claim 7
An image display method for a display apparatus, the method comprising: 
displaying, under a control of a processor, a plurality of thumbnail images on a scrollable area of a display; scrolling through the plurality of thumbnail images on the display; and automatically displaying an image corresponding to one of the plurality of thumbnail images, which are scrolled through, on a main area of the display, 


wherein, if the plurality of thumbnail images are scrolled in a first direction and a thumbnail image, among the plurality of thumbnail images, reaches a first preset location on the scrollable area, a larger image corresponding to the thumbnail image at the first preset location appears in the main area, 

wherein, if the plurality of thumbnail images are scrolled in a second direction and a thumbnail image, among the plurality of thumbnail images, reaches a second preset location on the scrollable area, a larger image corresponding to the thumbnail image at the second preset location appears in the main area, and 

the first preset location is different from the second preset location, 


wherein, if a first specific thumbnail image from among the plurality of thumbnail images is located on the first preset location via scroll in the first direction, an enlarged image corresponding to the first specific 
wherein, if a second specific thumbnail image from among the plurality of thumbnail images is located on the second preset location, an enlarged image corresponding to the second specific thumbnail image is displayed on the entirety of the main area,

wherein the first preset location is at a first end of the scrollable area and the second preset location is at a second end of the scrollable area, the second end of the scrollable area being located opposite to the first end of the scrollable area, and 


wherein the first preset location and the second preset location are located within the scrollable area in which the plurality of thumbnail images are displayed, and not located outside the scrollable area.
Claim 37
An image display method for a display apparatus, the method comprising: | 
displaying, under a control of a processor, a plurality of thumbnail images on a first area of a display; scrolling through the plurality of thumbnail images on the display; and automatically displaying an image corresponding to one of the plurality of thumbnail images, which are scrolled through, on a second area of the display, (“a scrollable area” as “a first area” and “a main area” as “a second area”)
wherein, if the plurality of thumbnail images are scrolled in a first direction and an image a thumbnail image, among the plurality of thumbnail images, reaches a first preset location on the first area, a larger image corresponding to the thumbnail image at the first preset location appears in the second area, and

wherein, if the plurality of thumbnail images are scrolled in a second direction and-as image a thumbnail image, among the plurality of thumbnail images, reaches a second preset location on the first area, a larger image corresponding to the thumbnail image at the second preset location appears in the second area, and 

the first preset location is different from the second preset location,

wherein, if a first specific thumbnail image from among the plurality of thumbnail images is located on the first preset location, an enlarged image corresponding to the first specific thumbnail image is displayed on an entirety of the second area, 

wherein, if a second specific thumbnail image from among the plurality of thumbnail images is located on the second preset location, an enlarged image corresponding to the second specific thumbnail image is displayed on the entirety of the second area,

wherein the first preset location is at a first end of the first area and the second preset location is at a second end of the first area, the second end of the first area being located opposite to the first end of the first area, and

wherein the first preset location and the second preset location are located within the first area in which the plurality of thumbnail images are displayed, not in the second area.
Claim 12
A non-transitory computer-readable storage medium embodied with computer-readable instructions for enabling a computer to execute an image 
displaying, under a control of a processor, a plurality of thumbnail images on a scrollable area of a display; scrolling through the plurality of thumbnail images on the display; and automatically displaying an image corresponding to one of the plurality of thumbnail images, which are scrolled through, on a main area of the display, 


wherein, if the plurality of thumbnail images are scrolled in a first direction and a thumbnail image, among the plurality of thumbnail images, reaches a first preset location on the scrollable area, a larger image corresponding to the thumbnail image at the first preset location appears in the main area, 

wherein, if the plurality of thumbnail images are scrolled in a second direction and a thumbnail image, among the plurality of thumbnail images, reaches a second preset location on the scrollable area, a larger image corresponding to the 

the first preset location is different from the second preset location, 


wherein, if a first specific thumbnail image from among the plurality of thumbnail images is located on the first preset location via scroll in the first direction, an enlarged image corresponding to the first specific thumbnail image is displayed on an entirety of the main area, 
wherein, if a second specific thumbnail image from among the plurality of thumbnail images is located on the second preset location, an enlarged image corresponding to the second specific thumbnail image is displayed on the entirety of the main area,

wherein the first preset location is at a first end of the scrollable area and the second preset location is at a second end of the scrollable area, the second end of the scrollable area being located opposite to the first end of the scrollable area, and 


wherein the first preset location and the second preset location are located within the scrollable area in which the plurality of thumbnail images are displayed, and not located outside the scrollable area.
Claim 43
A non-transitory computer-readable storage medium embodied with computer-readable instructions for enabling a computer to execute an image 
displaying, under a control of a processor, a plurality of thumbnail images on a first area of a display; scrolling through the plurality of thumbnail images on the display; and automatically displaying an image corresponding to one of the plurality of thumbnail images, which are scrolled through, on a second area of the display, (“a scrollable area” as “a first area” and “a main area” as “a second area”)
wherein, if the plurality of thumbnail images are scrolled in a first direction and an image a thumbnail image, among the plurality of thumbnail images, reaches a first preset location on the first area, a larger image corresponding to the thumbnail image at the first preset location appears in the second area, and

wherein, if the plurality of thumbnail images are scrolled in a second direction and-as image a thumbnail image, among the plurality of thumbnail images, reaches a second preset location on the first area, a larger image corresponding to the 

the first preset location is different from the second preset location,

wherein, if a first specific thumbnail image from among the plurality of thumbnail images is located on the first preset location, an enlarged image corresponding to the first specific thumbnail image is displayed on an entirety of the second area, 

wherein, if a second specific thumbnail image from among the plurality of thumbnail images is located on the second preset location, an enlarged image corresponding to the second specific thumbnail image is displayed on the entirety of the second area,

wherein the first preset location is at a first end of the first area and the second preset location is at a second end of the first area, the second end of the first area being located opposite to the first end of the first area, and

wherein the first preset location and the second preset location are located within the first area in which the plurality of thumbnail images are displayed, not in the second area.



Regarding claims 2-6, 8-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-36, 39-42 and 45-52 of U.S. Patent No. 10788973 B2, respectively.

Current CON Application 16/742,151

U.S. Patent No: US 10788973 B2 (Application no: 14/051,706)

Claim 2
The display apparatus as claimed in claim 1, 
wherein the plurality of thumbnail images are scrolled on the scrollable area according to a user's touch.
Claim 32
The display apparatus as claimed in claim 30, 
wherein the plurality of thumbnail images are scrolled on the first area according to a user's touch.
Claim 3
The display apparatus as claimed in claim 1, 
wherein the plurality of thumbnail images on the scrollable area and the larger image corresponding to the thumbnail 
Claim 33
The display apparatus as claimed in claim 30, 
wherein the plurality of thumbnail images on the first area and the larger image corresponding to the thumbnail image at 
Claim 4
The display apparatus as claimed in claim 3, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the main area, the thumbnail image at the first preset location disappears.
Claim 34
The display apparatus as claimed in claim 33, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the second area, the thumbnail image at the first preset location disappears.
Claim 5
The display apparatus as claimed in claim 1, 
wherein a direction of scrolling of the plurality of thumbnail images is changed according to a user command.
Claim 35
The display apparatus as claimed in claim 30, 
wherein a direction of scrolling of the plurality of thumbnail images is changed according to a user command.
Claim 6
The display apparatus as claimed in claim 1, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the main area, the thumbnail image at the first preset location disappears from the scrollable area.
Claim 36
The display apparatus as claimed in claim 30, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the second area, the thumbnail image at the first preset location disappears from the first area.
Claim 8
The method as claimed in claim 7, 
wherein the plurality of thumbnail images are scrolled on the scrollable area according to a user's touch.
Claim 39
The method as claimed in claim 37, 
wherein the plurality of thumbnail images are scrolled on the first area according to a user's touch.
Claim 9
The method as claimed in claim 7, 
wherein the plurality of thumbnail images on the scrollable area and the larger image corresponding to the thumbnail image at the first preset location are displayed together for predetermined time.
Claim 40
The method as claimed in claim 37, 
wherein the plurality of thumbnail images on the first area and the larger image corresponding to the thumbnail image at the first preset location are displayed together for predetermined time.
Claim 10
The method as claimed in claim 9, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the main area, the thumbnail image at the first preset location disappears.
Claim 41
The method as claimed in claim 40, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the second area, the thumbnail image at the first preset location disappears.
Claim 11
The method as claimed in claim 7, 
wherein a direction of scrolling of the plurality of thumbnail images is changed according to a user command.
Claim 42
The method as claimed in claim 37, 
wherein a direction of scrolling of the plurality of thumbnail images is changed according to a user command.
Claim 13
The non-transitory computer-readable storage medium as claimed in claim 12, 
wherein the plurality of thumbnail images are scrolled on the scrollable area according to a user's touch.
Claim 45
The non-transitory computer-readable storage medium as claimed in claim 43, 
wherein the plurality of thumbnail images are scrolled on the first area according to a user's touch.
Claim 14
The non-transitory computer-readable storage medium as claimed in claim 12, 
wherein the plurality of thumbnail images on the scrollable area and the larger image corresponding to the thumbnail image at the first preset location are displayed together for predetermined time.
Claim 46
The non-transitory computer-readable storage medium as claimed in claim 43, 
wherein the plurality of thumbnail images on the first area and the larger image corresponding to the thumbnail image at the first preset location are displayed together for predetermined time.
Claim 15
The non-transitory computer-readable storage medium as claimed in claim 14, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the main area, the thumbnail image at the first preset location disappears.
Claim 47
The non-transitory computer-readable storage medium as claimed in claim 44, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the second area, the thumbnail image at the first preset location disappears.
Claim 16
The non-transitory computer-readable storage medium as claimed in claim 12, 
wherein a direction of scrolling of the plurality of thumbnail images is changed according to a user command.
Claim 48
The non-transitory computer-readable storage medium as claimed in claim 43, 
wherein a direction of scrolling of the plurality of thumbnail images is changed according to a user command.
Claim 17
The non-transitory computer-readable storage medium as claimed in claim 12, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the main area, the thumbnail image at the first preset location disappears from the scrollable area.
Claim 49
The non-transitory computer-readable storage medium as claimed in claim 43, 
wherein, while the larger image corresponding to the thumbnail image at the first preset location is displayed on the second area, the thumbnail image at the first preset location disappears from the first area.
Claim 18
The display apparatus as claimed in claim 1, 
wherein the first preset location is adjacent to a first edge of the display and the second preset location is adjacent to a second edge of the display and 
wherein the plurality of thumbnail images change respective locations on the display.
Claim 50
The display apparatus as claimed in claim 30, 
wherein the first preset location is adjacent to a first edge of the display and the second preset location is adjacent to a second edge of the display and 
wherein the plurality of thumbnail images change respective locations on the display.
Claim 19
The display apparatus as claimed in claim 1, 
wherein the first preset location is adjacent to a first fixed boundary of the 
Claim 51
The display apparatus as claimed in claim 30, 
wherein the first preset location is adjacent to a first fixed boundary of the 
Claim 20
The display apparatus as claimed in claim 1, 
wherein the larger image corresponds to the thumbnail image that reaches the first preset location on the scrollable area directly in response to the scrolling in the first direction, and 
wherein the larger image corresponds to the thumbnail image that reaches the second preset location on the scrollable area directly in response to the scrolling in the second direction.

Claim 52
The display apparatus as claimed in claim 30, 
wherein the larger image corresponds to the thumbnail image that reaches the first preset location on the first area directly in response to the scrolling in the first direction, and
wherein the larger image corresponds to the thumbnail image that reaches the second preset location on the first area directly in response to the scrolling in the second direction.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A). US 7152210 B1: Device and method of browsing an image collection.
B). US 20040233239 A1: The user interfaces include at least one focus pointer that allow a user to quickly access the elements contained in a plurality of folders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.N.P/Examiner, Art Unit 2145  

/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145